Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 6/7/2022, wherein claims 1,3-17, 19 and 20 are pending. 
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  

Regarding claim 1, in the second to last paragraph “the length as a value greater than the width” should be changed to “the length has a value greater than the width”.

There are two periods at the end of claim 12. Please remove one period.

Appropriate correction is required.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-12, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 ends with “to accommodate at least one medical device projecting inward therethrough, and”. It is not clear if applicant intended to claim a further limitation after “, and” or if “, and” should be deleted. 
Regarding claim 6, it is unclear whether “the at least one extension member” is referring to the “at least one extension member” of claim 1, or the second “at least one extension member“ in claim 6.
Claim 8 recites the limitation "the at least one releasable elongated closure mechanism defined in the arm panel member or the leg panel member”. It is unclear what is meant by this because the releasable elongated closure mechanism is only claimed as being in the arm panel member. Did the applicant intend to claim both the releasable elongated closure mechanism and releasable elongated closure member?
Regarding claims 19 and 20, “the opening of the opposing closure edges” is lacking antecedent basis. Which opening is being referred to? Which edges are the opposing closure edges?
Regarding claims 19 and 20, “the use position” is lacking antecedent basis. The applicant could amend to say “ a use position” to overcome this rejection.)


All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3, 5,8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) in view of Lipsett et al. (U.S. 20020116748).

Regarding claim 1, Williams teaches a garment (352, fig. 33) for use with at least one medical device (can be used with a medical device), the garment comprising: a back panel (556,fig. 34A, figs. 34,34A show 352 except for alternative positioning of fasteners therefore the back panel shown in fig. 34A would also be the back panel of 352 (paras. 134,135), portions of the back panel are also visible in fig. 33) the back panel having a central region (above leg portions), and two back leg panel members projecting from the central region of the back panel (fig. 34A), the two back leg panel members symmetrically disposed to one another and projecting contiguously outward from the central region (fig. 34A), the back panel further having two arm panel members connected to the central region and projecting outward therefrom on opposite sides of the central panel region at a location distal to the two back leg panel members (part of the arm panels extending from the back is visible in fig. 33), wherein the central region, the two leg panel members and the two arm panel members are oriented so as to be coplanar when laid on a flat support surface (fig. 33, fig. 34A, leg portions do not include foot coverings), wherein the two back leg panel members define an inner edge extending from the bottom of one leg panel through the crotch region to the bottom of the second leg region (edge along which 360 extends, fig. 33) ; two front panel members (one either side of 364), the two front panel members connected to the opposite sides of the central region of the back panel at a location between the two arm panel members and the two back leg panel members (front and back attached at sides, fig. 33), the two front panel members configured symmetrically to each other (fig. 33), each front panel member defining a portion of an upper neck opening (362) and portion of a lower crotch (on left and right sides of 358), each front panel member having a releasable elongated closure member (364,fig. 33, para. 133) located proximate to an outer edge of the respective front panel member opposed to the opposite sides of the central region of the back panel (fig. 33); two front leg panel members, each respective front leg panel member connected to a lower region of a respective front panel member and projecting outward therefrom (fig. 33), each respective front leg panel member having an outer region, the outer region of each respective front leg panel connected to an associated back leg panel member (fig. 33); and an opposed edge (edges along which 354 extends), each of the opposed edges of the front leg panel members has at least one releasable closure member configured to provide releasable connection with a releasable closure member located on the back leg panel members (354, para. 133, fig. 33); and wherein each arm panel member has a central body (body of 355) having an inner seam region (where 355 connects to central body, fig. 33) and an opposed hem region (357) and a first side edge and a second side edge (edges along which 353 extends, fig. 33, para. 133), the first side edge and the second side edge region contiguously connected to the inner seam region and the hem region (fig. 33), wherein the first and second side edges are releasably connected to one another by a releasable closure mechanism (353, para. 133), and wherein the inner seam region is connected to a respective one of the two front panel members proximate to an upper end of the back panel (fig. 33) and each arm panel member defines a lower arm opening (opening at 357 or where cuff attaches to sleeve)and a reclosable arm seam (formed by 353), the reclosable arm seam extending from the neck opening to the respective lower arm opening (fig. 33, para. 133) , wherein the opposed hem region (cuffs, fig. 33) defines a wrist opening when the reclosable arm seam is in a closed position (through the cuff, fig. 33); but fails to teach wherein at least one front panel member has an access opening defined therein, the access opening including a central slit and a closure flap releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough, at least one extension member, and at least one extension member, the at least one extension member having a first end and an opposed second end and two opposed side edges extending from the first end to the second end, the side edges defining a length, the first end defining a width, wherein the length as a value greater than the width, the extension member having connection members proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members, the front leg panel members, or the arm panel members.
	Parris teaches a similar garment (10) wherein at least one front panel member (18B) has an access opening (32,40) defined therein, the access opening including a central slit (32) and a closure flap (40) releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough (figs. 1-13 show various configurations)(col. 4, lines 5-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have defined an access opening in at least one front panel member of Williams, the access opening including a central slit and a closure flap releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough in view of Parris in order to allow access to a catheter or gastronomy tube from outside of the garment while allowing removable covering of the access opening (abstract of Parris).
The Williams/Parris combined reference fails to teach at least one extension member, the at least one extension member having a first end and an opposed second end and two opposed side edges extending from the first end to the second end, the side edges defining a length, the first end defining a width, wherein the length as a value greater than the width, the extension member having connection members proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members, the front leg panel members, or the arm panel members.
Lipsett teaches a garment (figs. 9-11) having a back leg panel member  (76) and a front leg panel member (78), and at least one extension member (82 and 84,86 attached to 82), the at least one extension member having a first end (top end of 82) and an opposed second end (bottom end of 82) and two opposed side edges extending from the first end to the second end (left and right sides of 82 extending from the top end to the bottom end), the side edges defining a length, the first end defining a width, wherein the length has a value greater than the width(fig. 9), the extension member having connection members (zipper teeth proximate to the first and second ends, para. 32) proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members and the front leg panel members (via mating zipper fastener, para. 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added  at least one extension member to the Williams/Parris combined reference having a first end and an opposed second end and two opposed side edges extending from the first end to the second end, the side edges defining a length, the first end defining a width, wherein the length as a value greater than the width, the extension member having connection members proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members, the front leg panel members, or the arm panel members in view of Lipsett in order to allow adjustability of the size of the leg(s) of the garment to suit different sized wearers or a growing wearer, and to provide the garment with changeable decoration (para. 8 of Lipsett).
Regarding claim 3, the Williams/Parris/Lipsett combined reference teaches the at least one extension member is configured to be connected to the releasable closure mechanism defined in the back leg panel members or the front leg panel members (para. 32, figs. 9-11 of Lipsett).


Regarding claim 5, the Williams/Parris/Lipsett combined reference teaches at least one foot cover member (356)(fig. 33), the at least one foot cover member connected to one of the respective front leg panel members or back leg panel members at a position distal to the central region of the back panel (fig. 33).
Regarding claim 8, the Williams/Parris/Lipsett combined reference teaches at least one of the releasable elongated closure mechanism (353,354) defined in the arm panel member or the leg panel member comprises an elongated binding member oriented parallel to the respective hem region (zipper tape) and a plurality of connectors located at a spaced distance apart on the respective elongated binding member (zipper teeth) (para. 133, fig. 33).

Regarding claim 12, the Williams/Parris/Lipsett combined reference teaches the access opening (32,40) defined in the front panel member further comprises at least one closure attachment member (snaps on 40,18A, describes 26 as snaps (col. 3, lines 60-66) and structure appears the same on flap and 18A in fig. 1) positioned on the closure flap at a location opposed to a pivotal connection between the closure flap and the front panel member (fig. 1), wherein the at least one medical device is an elongated lead or tubular body ( 28), the at least one medical device attached to a body of a user and projecting outward through the central slit to a location exterior to the garment wherein the closure flap and central body cooperatively maintain the at least one medical device in fixed position thereto when the garment is in a use position (fig. 1, 40 can be closed to maintain 28 in position)(col. 4, lines 26-28,52-66).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) in view of Lipsett et al. (U.S. 20020116748) and further in view of Scott (U.S. 20140039422).

Regarding claim 4, the Williams/Parris/Lipsett combined reference teaches the at least one extension member (82) is an elongated planar member (fig. 9 of Lipsett), but fails to teach the at least one extension member is elastic.
Scott teaches a body garment formed of elastic material (para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the at least one extension member of the Williams/Parris/Lipsett combined reference out of elastic material as taught by Scott in order to provide the at least one extension member with the properties of being lightweight, having a smooth and soft appearance, inhibiting growth of bacteria, providing effective moisture management, and being capable of conforming to the body (para. 29 of Scott).

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) in view of Lipsett et al. (U.S. 20020116748) and further in view of Williams (U.S. 20060253953).

Regarding claims 8 and 9, the Williams/Parris/Lipsett combined reference teaches at least one of the closure members (353,354) defined in the arm panel member or the leg panel is oriented parallel to the respective selvage (edges of the arm panels and leg panels along which 353,354 extend respectively) (fig. 33), and 353,354 can be replaced by  a plurality of connectors,  mating snap members (para. 133); but doesn’t specifically teach at least one of the elongated closure members defined in the arm panel member or the leg panel member comprises an elongated binding member oriented parallel to the respective selvage and the plurality of connectors located at a spaced distance apart on the respective elongated binding member.
Williams ‘953 teaches a similar garment having at least one elongated closure member (51-54,221,222, para. 47) comprising an elongated binding member (53, strip of material of 51 or 52 on which snaps are arranged, para. 47) oriented parallel to a respective edge of the garment (fig. 3B, para. 47) and a plurality of connectors (221 or 222) located at a spaced distance apart on the respective elongated binding member (fig. 3B, para. 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have comprised at least one of the elongated closure members defined in the arm panel member or the leg panel member  of the Williams/Parris/Lipsett combined reference of an elongated binding member oriented parallel to the respective selvage and a plurality of connectors located at a spaced distance apart on the respective elongated binding member in view of Williams ‘953 in order to provide a convenient way to attach snaps and ensure even spacing of snaps thereby facilitating the manufacturing process and to protect the snaps during the laundering process (para. 47 of Williams ‘953).
Regarding claim 10, the Williams/Parris/Lipsett combined reference teaches the elongated closure member associated with the back leg panel members or front leg panel members (354) oriented parallel to the respective selvage (edges of the leg panels along which 354 extends) (fig. 33) and teaches that 354 can be replaced by a plurality of connectors, snaps (para. 133); but doesn’t specifically teach the elongated closure member comprises an elongated binding member oriented parallel to the respective selvage and the plurality of connectors positioned in the spaced relationship along the elongated binding member, wherein the elongated binding member further comprises at least one stiffening member.

Williams ‘953 teaches a similar garment having an elongated closure member (51-54,221,222, para. 47) comprising an elongated binding member (53, strip of material of 51 or 52 on which snaps are arranged, para. 47) oriented parallel to a respective edge of the garment (fig. 3B, para. 47) and a plurality of connectors (221 or 222) positioned in the spaced relationship along the elongated binding member (fig. 3B, para. 47), wherein the elongated binding member (53, strip of material of 51 or 52 on which snaps are arranged, para. 47)  further comprises at least one stiffening member (strip of material of 51 or 52 on which snaps are arranged, or 53 would provide at least some amount of stiffness due to providing a layer of material).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the elongated closure member associated with the back leg panel members or front leg panel members  of the Williams/Parris/Lipsett combined reference so as to comprise an elongated binding member oriented parallel to the respective selvage and a plurality of connectors positioned in the spaced relationship along the elongated binding member, wherein the elongated binding member further comprises at least one stiffening member in view of Williams ‘953 in order to provide a convenient way to attach snaps and ensure even spacing of snaps thereby facilitating the manufacturing process and to protect the snaps during the laundering process (para. 47 of Williams ‘953).

Regarding claim 11, the Williams/Parris/Lipsett combined reference teaches the releasable elongated closure member (364) associated with the front panel members is oriented parallel to the respective hem region (the edges along which 364 extends), 364 can be replaced by a plurality of connectors,  snaps (para. 133); but doesn’t specifically teach the elongated closure member associated with the front panel members comprises an elongated binding member oriented parallel to the respective selvage and a plurality of connectors positioned in the in spaced relationship along the elongated binding member, wherein the elongated binding member further comprises at least one stiffening member.
Williams ‘953 teaches a similar garment having an elongated closure member (51-54,221,222, para. 47) comprising an elongated binding member (53, strip of material of 51 or 52 on which snaps are arranged, para. 47) oriented parallel to a respective edge of the garment (fig. 3B, para. 47) and a plurality of connectors (221 or 222) positioned in the spaced relationship along the elongated binding member (fig. 3B, para. 47), wherein the elongated binding member (53, strip of material of 51 or 52 on which snaps are arranged, para. 47)  further comprises at least one stiffening member (strip of material of 51 or 52 on which snaps are arranged, or 53 would provide at least some amount of stiffness due to providing a layer of material).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the releasable elongated closure member associated with the front panel members of the Williams/Parris/Lipsett combined reference so as to comprise an elongated binding member oriented parallel to the respective hem region and a plurality of connectors positioned in the in spaced relationship along the elongated binding member, wherein the elongated binding member further comprises at least one stiffening member in view of Williams ‘953 in order to provide a convenient way to attach snaps and ensure even spacing of snaps thereby facilitating the manufacturing process and to protect the snaps during the laundering process (para. 47 of Williams ‘953).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) in view of Lipsett et al. (U.S. 20020116748) and further in view of White et al. (U.S. 20130053650).

Regarding claim 13, Williams teaches a garment (352, fig. 33) for use with at least one medical device (can be used with a medical device), the garment comprising: a back panel (556,fig. 34A, figs. 34,34A show 352 except for alternative positioning of fasteners therefore the back panel shown in fig. 34A would also be the back panel of 352 (paras. 134,135), portions of the back panel are also visible in fig. 33) the back panel having a central region (above leg portions), and two back leg panel members projecting from the central region of the back panel (fig. 34A), the two back leg panel members symmetrically disposed to one another and projecting contiguously outward from the central region (fig. 34A), the back panel further having two arm panel members connected to the central region and projecting outward therefrom on opposite sides of the central panel region at a location distal to the two back leg panel members (part of the arm panels extending from the back is visible in fig. 33), wherein the central region, the two leg panel members and the two arm panel members are oriented so as to be coplanar when laid on a flat support surface (fig. 33, fig. 34A, leg portions do not include foot coverings), wherein the two back leg panel members define an inner edge extending from a crotch region to a location proximate to a lower region of the central region of the back panel to an outer edge of the two back leg panel members (edge along which 360 extends, fig. 33) ; two front panel members (one either side of 364), the two front panel members connected to the opposite sides of the central region of the back panel at a location between the two arm panel members and the two back leg panel members (front and back attached at sides, fig. 33), the two front panel members configured symmetrically to each other (fig. 33), each front panel member defining a portion of an upper neck opening (362) and portion of a lower crotch (on left and right sides of 358), each front panel member having a releasable elongated closure member (364,fig. 33, para. 133) located proximate to an outer edge of the respective front panel member opposed to the opposite sides of the central region of the back panel (fig. 33); two front leg panel members, each respective front leg panel member connected to a lower region of a respective front panel member and projecting outward therefrom (fig. 33), each respective front leg panel member having an outer region, the outer region of each respective front leg panel connected to an associated back leg panel member (fig. 33); and an opposed edge (edges along which 354 extends), each of the opposed edges of the front leg panel members has at least one releasable closure member configured to provide releasable connection with a releasable closure member located on the back leg panel members (354, para. 133, fig. 33); and wherein each arm panel member has a central body (body of 355) having an inner seam region (where 355 connects to central body, fig. 33) and an opposed hem region (357) and a first side edge and a second side edge (edges along which 353 extends, fig. 33, para. 133), the first side edge region and the second side edge region contiguously connected to the inner seam region and the hem region (fig. 33), wherein the first and second side edges are releasably connected to one another by a releasable closure mechanism (353, para. 133), and wherein the inner seam region is connected to a respective one of the two front panel members proximate to an upper end of the back panel (fig. 33) and each arm panel member defines a lower arm opening (opening at 357 or where cuff attaches to sleeve)and a reclosable arm seam (formed by 353), the reclosable arm seam extending from the neck opening to the respective lower arm opening (fig. 33, para. 133) , wherein an opposed lower selvage  (cuffs, fig. 33) defines a wrist opening when the reclosable arm seam is in the closed position (through the cuff, fig. 33); but fails to teach wherein at least one front panel member has an access opening defined therein, the access opening including a central slit and a closure flap releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough, and at least one extension member located in at least one of the back leg panel members, the front leg panel members, or the arm panel members, the at least one extension member having a first end and an opposed second end and two opposed side edges extending from the first end to the second end, the side edges defining a length and the first end defining a width, wherein the length as a value greater than the width, the extension member having a connection members proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members, the front leg panel members, or the arm panel members; wherein the arm panel further comprises an immobilizing device that is interposing between the opposing closures in a manner that presents an intravenous access site.
	Parris teaches a similar garment (10) wherein at least one front panel member (18B) has an access opening (32,40) defined therein, the access opening including a central slit (32) and a closure flap (40) releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough (figs. 1-13 show various configurations)(col. 4, lines 5-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have defined an access opening in at least one front panel member of Williams, the access opening including a central slit and a closure flap releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough in view of Parris in order to allow access to a catheter or gastronomy tube from outside of the garment while allowing removable covering of the access opening (abstract of Parris).
The Williams/Parris combined reference fails to teach at least one extension member located in at least one of the back leg panel members, the front leg panel members, or the arm panel members, the at least one extension member having a first end and an opposed second end and two opposed side edges extending from the first end to the second end, the side edges defining a length and the first end defining a width, wherein the length as a value greater than the width, the extension member having a connection members proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members, the front leg panel members, or the arm panel members; wherein the arm panel further comprises an immobilizing device that is interposing between the opposing closures in a manner that presents an intravenous access site.

Lipsett teaches a garment (figs. 9-11) having a back leg panel member  (76) and a front leg panel member (78), and at least one extension member (82 and 84,86 attached to 82), the at least one extension member having a first end (top end of 82) and an opposed second end (bottom end of 82) and two opposed side edges extending from the first end to the second end (left and right sides of 82 extending from the top end to the bottom end), the side edges defining a length, the first end defining a width, wherein the length has a value greater than the width(fig. 9), the extension member having connection members (zipper teeth proximate to the first and second ends, para. 32) proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members and the front leg panel members (via mating zipper fastener, para. 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added  at least one extension member to the Williams/Parris combined reference having a first end and an opposed second end and two opposed side edges extending from the first end to the second end, the side edges defining a length, the first end defining a width, wherein the length as a value greater than the width, the extension member having connection members proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members, the front leg panel members, or the arm panel members in view of Lipsett in order to allow adjustability of the size of the leg(s) of the garment to suit different sized wearers or a growing wearer, and to provide the garment with changeable decoration (para. 8 of Lipsett).
The Williams/Parris/Lipsett combined reference fails to teach wherein the arm panel further comprises an immobilizing device that is interposing between the opposing closures in a manner that presents an intravenous access site.
White teaches an immobilizing device (dressing and/or frame taping, paras. 48,50) and integrated vascular delivery system (100) applied to a user’s arm that presents an intravenous access site (fig. 5F, paras. 46-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have had the arm panel of the Williams/Parris/ Lipsett combined reference further comprise an immobilizing device  and integrated vascular delivery system that presents an intravenous access site in view of White in order to provide a secure and protected integrated vascular delivery system for the wearer to receive fluid (para. 50 of White). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the immobilizing device to be interposed between the opposing closures of the combined reference in a manner that presents an intravenous access site so that the integrated vascular delivery system can be reached while the garment is worn. 

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) in view of Lipsett et al. (U.S. 20020116748) in view of White et al. (U.S. 20130053650) and further in view of Scott (U.S. 20140039422).

Regarding claim 14, the Williams/Parris/Lipsett/White combined reference teaches the at least one extension member (82) is an elongated member (fig. 9 of Lipsett), that is configured to connect with the releasable closure mechanism (90,92) defined in the associated back leg panel member, or front leg panel member (76,78) (para. 32, figs. 9-11); but fails to teach the at least one extension member is elastic.
Scott teaches a body garment formed of elastic material (para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the at least one extension member of the Williams/Parris/Lipsett combined reference out of elastic material as taught by Scott in order to provide the at least one extension member with the properties of being lightweight, having a smooth and soft appearance, inhibiting growth of bacteria, providing effective moisture management, and being capable of conforming to the body (para. 29 of Scott).
Regarding claim 15, the Williams/Parris/Lipsett/White/Scott combined reference teaches at least two foot cover members (356)(fig. 33), the at least two foot cover members connected to the respective the front leg panel member and the back leg panel members at a position distal to the central region of the back panel(fig. 33).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) in view of Lipsett et al. (U.S. 20020116748) in view of White et al. (U.S. 20130053650) in view of Scott (U.S. 20140039422), and further in view of Hanks (U.S. Patent No. 6339847).

Regarding claim 16, the Williams/Parris/Lipsett combined reference fails to teach the at least two foot covers comprises an expandable gather region located proximate to a junction between the at least two foot cover regions and the leg panel member.
 Hanks teaches a similar garment (10) wherein at least two foot covers (16,30) comprises an expandable gather region (30, material 30 wraps around)  located proximate to a junction between the at least two foot cover regions and the leg panel member(fig. 1) (col. 3, lines 40-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed each foot cover member of the Williams/Parris/Lipsett combined reference with an expandable gather region located proximate to a junction between the at least two foot cover regions and the leg panel members in view of Hanks in order to provide adjustability of size of the ankle region and to secure the wearer’s ankles so that the wearer’s feet do not slide in and out of the foot cover members (col. 1, lines 60-67, col. 2, lines 1-3).



Claims 13, 17 ,19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) in view of Lipsett et al. (U.S. 20020116748) in view of Loney (U.S. Patent No. 4422186) and further in view of White et al. (U.S. 20130053650).

Regarding claim 13, Williams teaches a garment (352, fig. 33) for use with at least one medical device (can be used with a medical device), the garment comprising: a back panel (556,fig. 34A, figs. 34,34A show 352 except for alternative positioning of fasteners therefore the back panel shown in fig. 34A would also be the back panel of 352 (paras. 134,135), portions of the back panel are also visible in fig. 33) the back panel having a central region (above leg portions), and two back leg panel members projecting from the central region of the back panel (fig. 34A), the two back leg panel members symmetrically disposed to one another and projecting contiguously outward from the central region (fig. 34A), the back panel further having two arm panel members connected to the central region and projecting outward therefrom on opposite sides of the central panel region at a location distal to the two back leg panel members (part of the arm panels extending from the back is visible in fig. 33), wherein the central region, the two leg panel members and the two arm panel members are oriented so as to be coplanar when laid on a flat support surface (fig. 33, fig. 34A, leg portions do not include foot coverings), wherein the two back leg panel members define an inner edge extending from a crotch region to a location proximate to a lower region of the central region of the back panel to an outer edge of the two back leg panel members (edge along which 360 extends, fig. 33) ; two front panel members (one either side of 364), the two front panel members connected to the opposite sides of the central region of the back panel at a location between the two arm panel members and the two back leg panel members (front and back attached at sides, fig. 33), the two front panel members configured symmetrically to each other (fig. 33), each front panel member defining a portion of an upper neck opening (362) and portion of a lower crotch (on left and right sides of 358), each front panel member having a releasable elongated closure member (364,fig. 33, para. 133) located proximate to an outer edge of the respective front panel member opposed to the opposite sides of the central region of the back panel (fig. 33); two front leg panel members, each respective front leg panel member connected to a lower region of a respective front panel member and projecting outward therefrom (fig. 33), each respective front leg panel member having an outer region, the outer region of each respective front leg panel connected to an associated back leg panel member (fig. 33); and an opposed edge (edges along which 354 extends), each of the opposed edges of the front leg panel members has at least one releasable closure member configured to provide releasable connection with a releasable closure member located on the back leg panel members (354, para. 133, fig. 33); and wherein each arm panel member has a central body (body of 355) having an inner seam region (where 355 connects to central body, fig. 33) and an opposed hem region (357) and a first side edge and a second side edge (edges along which 353 extends, fig. 33, para. 133), the first side edge region and the second side edge region contiguously connected to the inner seam region and the hem region (fig. 33), wherein the first and second side edges are releasably connected to one another by a releasable closure mechanism (353, para. 133), and wherein the inner seam region is connected to a respective one of the two front panel members proximate to an upper end of the back panel (fig. 33) and each arm panel member defines a lower arm opening (opening at 357 or where cuff attaches to sleeve)and a reclosable arm seam (formed by 353), the reclosable arm seam extending from the neck opening to the respective lower arm opening (fig. 33, para. 133) , wherein an opposed lower selvage  (cuffs, fig. 33) defines a wrist opening when the reclosable arm seam is in the closed position (through the cuff, fig. 33); but fails to teach wherein at least one front panel member has an access opening defined therein, the access opening including a central slit and a closure flap releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough, and at least one extension member located in at least one of the back leg panel members, the front leg panel members, or the arm panel members, the at least one extension member having a first end and an opposed second end and two opposed side edges extending from the first end to the second end, the side edges defining a length and the first end defining a width, wherein the length as a value greater than the width, the extension member having a connection members proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members, the front leg panel members, or the arm panel members; wherein the arm panel further comprises an immobilizing device that is interposing between the opposing closures in a manner that presents an intravenous access site.
	Parris teaches a similar garment (10) wherein at least one front panel member (18B) has an access opening (32,40) defined therein, the access opening including a central slit (32) and a closure flap (40) releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough (figs. 1-13 show various configurations)(col. 4, lines 5-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have defined an access opening in at least one front panel member of Williams, the access opening including a central slit and a closure flap releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough in view of Parris in order to allow access to a catheter or gastronomy tube from outside of the garment while allowing removable covering of the access opening (abstract of Parris).
The Williams/Parris combined reference fails to teach at least one extension member located in at least one of the back leg panel members, the front leg panel members, or the arm panel members, the at least one extension member having a first end and an opposed second end and two opposed side edges extending from the first end to the second end, the side edges defining a length and the first end defining a width, wherein the length as a value greater than the width, the extension member having a connection members proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members, the front leg panel members, or the arm panel members; wherein the arm panel further comprises an immobilizing device that is interposing between the opposing closures in a manner that presents an intravenous access site.

Loney teaches a garment having an opening (figs. 6-8), closures (645) on either side of the opening (figs. 7,8), and at least one extension member (825) that can be used to couple the garment on either side of the opening together (fig. 7), the extension extending across the opening (fig. 7), the at least one extension member can be used to accommodate a cast on a patient’s arm or leg (col. 2, lines 34-48),  the at least one extension member (825) having a first end and an opposed second end (ends of 825) and two opposed side edges extending from the first end to the second end (side edges of 825), the side edges defining a length and the first end defining a width, wherein the length has a value greater than the width (figs. 7,8), the extension member having a connection members (810,815) proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members, the front leg panel members, or the arm panel members (col. 2, lines 34-48). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added  at least one extension member to the Williams/Parris combined reference having a first end and an opposed second end and two opposed side edges extending from the first end to the second end, the side edges defining a length, the first end defining a width, wherein the length as a value greater than the width, the extension member having connection members proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members, the front leg panel members, or the arm panel members in view of in order to accommodate a cast worn on a wearer’s arm or leg and/or to accommodate insertion or removal of a medical appliance and/or to provide extra ease as needed for the wearer (col. 2, lines 25-48 of Loney).
The Williams/Parris/Loney combined reference fails to teach wherein the arm panel further comprises an immobilizing device that is interposing between the opposing closures in a manner that presents an intravenous access site.
White teaches an immobilizing device (dressing and/or frame taping, paras. 48,50) and integrated vascular delivery system (100) applied to a user’s arm that presents an intravenous access site (fig. 5F, paras. 46-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have had the arm panel of the Williams/Parris/ Lipsett combined reference further comprise an immobilizing device  and integrated vascular delivery system that presents an intravenous access site in view of White in order to provide a secure and protected integrated vascular delivery system for the wearer to receive fluid (para. 50 of White). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the immobilizing device to be interposed between the opposing closures of the combined reference in a manner that presents an intravenous access site so that the integrated vascular delivery system can be reached while the garment is worn (motivation is recognized by Loney, col. 2, lines 25-30). 
Regarding claim 17, the Williams/Parris/Loney/White combined reference teaches at least one arm panel member (355) comprises the first side edge and the second side edge (edges along which 353 extends, 353 can be replaced by buttons, snaps, hook and loop, etc. (para. 133)) that define an opening of front arm panel member( when closures are open) that has at least one extension member spanning the opening (as modified per claim 13, to accommodate an arm cast and/or to accommodate insertion or removal of a medical appliance and/or to provide extra ease as needed for the wearer at their arms (col. 2, lines 25-48 of Loney).

Regarding claim 19, the Williams/Parris/Loney/White combined reference teaches the opening of the opposing closure edges extends up to a region proximate to an elbow of a user when the garment is in the use position (353 or fasteners replacing 353 can be undone up to a region proximate to an elbow of a user when the garment is in the use position so that the opening of the opposing closure edges extends up to a region proximate to an elbow of a user when the garment is in the use position fig. 33, para. 133).
Regarding claim 20, the Williams/Parris/Loney/White combined reference teaches the opening of the opposing closure edges extends up to a shoulder of a user when the garment is in the use position (353 or fasteners replacing 353 can be undone up to the shoulder so that the opening of the opposing closure edges extends up to a shoulder of a userin the use position, fig. 33, para. 133).
Claims 1,6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) in view of Loney (U.S. Patent No. 4422186).

Regarding claim 1, Williams teaches a garment (352, fig. 33) for use with at least one medical device (can be used with a medical device), the garment comprising: a back panel (556,fig. 34A, figs. 34,34A show 352 except for alternative positioning of fasteners therefore the back panel shown in fig. 34A would also be the back panel of 352 (paras. 134,135), portions of the back panel are also visible in fig. 33) the back panel having a central region (above leg portions), and two back leg panel members projecting from the central region of the back panel (fig. 34A), the two back leg panel members symmetrically disposed to one another and projecting contiguously outward from the central region (fig. 34A), the back panel further having two arm panel members connected to the central region and projecting outward therefrom on opposite sides of the central panel region at a location distal to the two back leg panel members (part of the arm panels extending from the back is visible in fig. 33), wherein the central region, the two leg panel members and the two arm panel members are oriented so as to be coplanar when laid on a flat support surface (fig. 33, fig. 34A, leg portions do not include foot coverings), 
wherein the two back leg panel members define an inner edge extending from the bottom of one leg panel through the crotch region to the bottom of the second leg region

 (edge along which 360 extends, fig. 33) ; two front panel members (one either side of 364), the two front panel members connected to the opposite sides of the central region of the back panel at a location between the two arm panel members and the two back leg panel members (front and back attached at sides, fig. 33), 

the two front panel members configured symmetrically to each other (fig. 33), each front panel member defining a portion of an upper neck opening (362) and portion of a lower crotch (on left and right sides of 358), each front panel member having a releasable elongated closure member (364,fig. 33, para. 133) located proximate to an outer edge of the respective front panel member opposed to the opposite sides of the central region of the back panel (fig. 33); two front leg panel members, each respective front leg panel member connected to a lower region of a respective front panel member and projecting outward therefrom (fig. 33), each respective front leg panel member having an outer region, the outer region of each respective front leg panel connected to an associated back leg panel member (fig. 33); and an opposed edge (edges along which 354 extends), each of the opposed edges of the front leg panel members has at least one releasable closure member configured to provide releasable connection with a releasable closure member located on the back leg panel members (354, para. 133, fig. 33); and wherein each arm panel member has a central body (body of 355) having an inner seam region (where 355 connects to central body, fig. 33) and an opposed hem region (357) and a first side edge and a second side edge (edges along which 353 extends, fig. 33, para. 133), the first side edge and the second side edge region contiguously connected to the inner seam region and the hem region (fig. 33), wherein the first and second side edges are releasably connected to one another by a releasable closure mechanism (353, para. 133), and wherein the inner seam region is connected to a respective one of the two front panel members proximate to an upper end of the back panel (fig. 33) and each arm panel member defines a lower arm opening (opening at 357 or where cuff attaches to sleeve)and a reclosable arm seam (formed by 353), the reclosable arm seam extending from the neck opening to the respective lower arm opening (fig. 33, para. 133) , wherein the opposed hem region (cuffs, fig. 33) defines a wrist opening when the reclosable arm seam is in a closed position (through the cuff, fig. 33); but fails to teach wherein at least one front panel member has an access opening defined therein, the access opening including a central slit and a closure flap releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough, at least one extension member, the at least one extension member located in at least one of the back leg panel members, the front leg panel members, or the arm panel members, and at least one extension member, the at least one extension member having a first end and an opposed second end and two opposed side edges extending from the first end to the second end, the side edges defining a length, the first end defining a width, wherein the length as a value greater than the width, the extension member having connection members proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members, the front leg panel members, or the arm panel members.
	Parris teaches a similar garment (10) wherein at least one front panel member (18B) has an access opening (32,40) defined therein, the access opening including a central slit (32) and a closure flap (40) releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough (figs. 1-13 show various configurations)(col. 4, lines 5-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have defined an access opening in at least one front panel member of Williams, the access opening including a central slit and a closure flap releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough in view of Parris in order to allow access to a catheter or gastronomy tube from outside of the garment while allowing removable covering of the access opening (abstract of Parris).
The Williams/Parris combined reference fails to teach at least one extension member, the at least one extension member having a first end and an opposed second end and two opposed side edges extending from the first end to the second end, the side edges defining a length, the first end defining a width, wherein the length as a value greater than the width, the extension member having connection members proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members, the front leg panel members, or the arm panel members.
Loney teaches a garment having an opening (figs. 6-8), closures (645) on either side of the opening (figs. 7,8), and at least one extension member (825) that can be used to couple the garment on either side of the opening together (fig. 7), the extension extending across the opening (fig. 7), the at least one extension member can be used to accommodate a cast on a patient’s arm or leg (col. 2, lines 34-48),  the at least one extension member (825) having a first end and an opposed second end (ends of 825) and two opposed side edges extending from the first end to the second end (side edges of 825), the side edges defining a length and the first end defining a width, wherein the length has a value greater than the width (figs. 7,8), the extension member having a connection members (810,815) proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members, the front leg panel members, or the arm panel members (col. 2, lines 34-48). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added  at least one extension member to the Williams/Parris combined reference having a first end and an opposed second end and two opposed side edges extending from the first end to the second end, the side edges defining a length, the first end defining a width, wherein the length as a value greater than the width, the extension member having connection members proximate to the first end and the second end, the connection members releasably connectable to at least one of the back leg panel members, the front leg panel members, or the arm panel members in view of in order to accommodate a cast worn on a wearer’s arm or leg and/or to accommodate insertion or removal of a medical appliance and/or to provide extra ease as needed for the wearer (col. 2, lines 25-48 of Loney).
Regarding claim 6, the Williams/Parris/Loney combined reference teaches at least one extension member ( there are multiple of 825, fig. 7) wherein the at least one extension member is connected to the releasable closure member (354, para. 133, fig. 33) defined in the one of the back leg panel members or the front leg panel members, the extension member configured to project into at least one of the foot cover members (The extension member of the combined reference is configured to project into at least one of the foot cover members at least because 354 extends to the bottom of the foot cover members and therefore the extension member can be positioned to project into at least one of the foot cover members. Additionally, the extension member can be unfastened and arranged so as project into at least one of the foot cover members. The examiner notes that  “configured to” denotes a functional limitation and therefore because the prior art structure can reasonably perform the function, it meets the claim limitation).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) in view of Loney (U.S. Patent No. 4422186) and further in view of Hanks (U.S. Patent No. 6339847).

Regarding claim 7, the Williams/Parris/Loney combined reference fails to teach the at least one foot cover member comprises an expandable gather region located proximate to a junction between the at least one foot cover {YB:00893052.DOCX } -26-member and the back leg panel members or front leg panel members.
 Hanks teaches a similar garment (10) wherein at least one foot cover member (16,30) comprises an expandable gather region (30, material 30 wraps around) located proximate to a junction between the at least one foot cover {YB:00893052.DOCX } -26-member and the back leg panel members or front leg panel members (fig. 1) (col. 3, lines 40-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed each foot cover member of the Williams/Parris/Loney combined reference with an expandable gather region located proximate to a junction between the at least one foot cover {YB:00893052.DOCX } -26-member and the back leg panel members or front leg panel members in view of Hanks in order to provide adjustability of size of the ankle region and to secure the wearer’s ankles so that the wearer’s feet do not slide in and out of the foot cover members (col. 1, lines 60-67, col. 2, lines 1-3).


Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the prior art of record fails to teach the extension member as claimed, the examiner contends that both Lipsett and Loney teach the extension member in as much as is claimed as outlined in detail in the rejection above. The examiner notes that the remarks do not outline specifically why the applicant believes these references do not teach the extension member as claimed.
Regarding applicant’s argument that the prior art of record fails to teach the immobilizing device as claimed, the examiner contends that White teaches this feature as outlined above. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732